In re Holliday, Willie John; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. K, No. 08-95-2028; to the Court of Appeal, First Circuit, No(s). 2002 KW 2305, 2002 KW 0473.
Writ granted for the sole purpose of transferring the application to the Court of Appeal, First Circuit, for its consideration of relator’s Exhibit 3 purporting to show timely filing of application no. 2002 KW 0473. If relator has filed timely, the court is directed to proceed to review of his claims on the merits. In all other respects, the application is denied.